IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MOTLEY CREW, LLC, A LAW FIRM,     : No. 591 MAL 2014
JOSEPH R. REISINGER ESQUIRE, LLC, :
AND JOSEPH R. REISINGER,          :
                                  : Petition for Allowance of Appeal from the
                  Petitioners     : Order of the Superior Court
                                  :
                                  :
           v.                     :
                                  :
                                  :
BONNER CHEVROLET CO., INC., PAUL :
R. MANCIA, D.D.S., RICHARD F.     :
CROSSIN, GENERAL MOTORS           :
COMPANY, THOMAS N. CROSSIN AND :
JAMES MILLER,                     :
                                  :
                  Respondents     :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.